DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2020, 08/25/2020, 03/16/2021, 04/09/2021, 05/25/2021, 10/29/2021 and 03/01/2022 are acknowledged by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -4, 8-9 and 11- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gratton (US 2017/0214261) in view of Tian (US 2012/0226469).
 As to claims 1 , 12 and 15, Gratton discloses in figure 11 (reproduced below), 

    PNG
    media_image1.png
    489
    340
    media_image1.png
    Greyscale

a battery unit  [Figure 11)] for a flavor inhaler, comprising:
 a chargeable and dischargeable power supply [the battery unit (151) is a chargeable and dischargeable]; 
a connector [Fig. 11, item (164); USB connector used to recharge the battery; see ¶0052] capable of electrically connecting to an external charger [USB charger; see ¶0052]; and 
a controller  [PCB controller (1106); see ¶0087-0089] configured to perform control regarding at least the power supply, 
  wherein the controller detects an abnormality based on a charging time period  [see ¶0072-0073] 
Gratton does not disclose explicitly, the controller detects an abnormality based on a charging time period  required for a value related to a remaining amount of the power supply to reach a second predetermined value from a first predetermined value during a charging process of the power supply.  
Tian discloses in figure 3,  the controller detects an abnormality based on a charging time period  required for a value related to a remaining amount of the power supply to reach a second predetermined value from a first predetermined value during a charging process of the power supply [see Figure 3, the charging time period is set based on battery power and consumption parameters; the charging time function determines the battery abnormality; see figure 2, steps; 103-104; see ¶0047-0049 and ¶0073] .  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use charging time period in Gratton’s apparatus as taught by Tian so that the charging of the battery performed on the premise of ensuring safety and reliability.
As to claim 2, Tian discloses in figure 3, wherein the controller detects an abnormality when the charging time period is equal to or less than a third predetermined time period [plurality of predetermined time period is disclosed].  
As to claim 3, Gratton in combination with Tian discloses, wherein the first predetermined value is the value related to the remaining amount of the power supply corresponding to a discharge termination voltage of the power supply [note that Tian disclose in figure 3 the charging time period is based on the remaining amount of the power supply].  
        As to claim 4, Tian discloses in figure 11, wherein the controller stops the charging process of the power supply when detecting the abnormality [¶0073 and ¶0097 discloses terminate charging process].
             As to claim 8, Gratton discloses in figure 8,  wherein the connector has a pair of electrical terminals, and at least one of the pair of electrical terminals also serves as a terminal for detecting connection of the charger [¶0015].
     As to claim 9, Gratton discloses in figures 1-11, wherein the connector is configured to be electrically connectable to a load configured to vaporize or atomize an aerosol source or a flavor source.
     As to claim 11, Tian discloses in figure 3,  wherein the value related to the remaining amount of the power supply is the voltage of the power supply [see figure 3].  
       As to claim 13, Gratton discloses in figures 1-11, - 39 -a load configured to be electrically connectable to the power supply of the battery unit and to vaporize or atomize an aerosol source or a flavor source.
      As to claim 14, Gratton discloses in figures 1-11, a charger configured to be connectable to the battery unit according to claim 1[USB Charger is disclosed, see ¶0067].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gratton in view of Tian and in view JPH09117075A, hereinafter  075’ (machine translation is provided), .
As to claim 5,  nether Gratton nor Tia discloses explicitly, wherein the controller is configured to periodically stop charging to the power supply, and the controller acquires a voltage of the power supply in a period during which the charging to the power supply is periodically stopped, and determines whether the value related to the remaining amount of the power supply has reached the second predetermined value based on the acquired voltage of the power supply.  
         075’ discloses in figure 1, wherein the controller is configured to periodically stop charging to the power supply, and the controller acquires a voltage of the power supply in a period during which the charging to the power supply is periodically stopped, and determines whether the value related to the remaining amount of the power supply has reached the second predetermined value based on the acquired voltage of the power supply [noted that 075’ discloses a charge stop period of 30 seconds for measuring battery voltage; see  page 4, ¶008].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to interrupt charging process of Grattion during battery voltage measurement as taught by  075’ in order to measure battery voltage accurately. 
         As to claim 6, Gratton in view of Tian and 075’ discloses, a switch configured to electrically connect or disconnect between the charger and the power supply that are connected to the connector, - 38 - wherein the controller acquires the voltage of the power supply in a state in which the switch is in an off state.  
             As to claim 7, 075’ discloses in figures 1-2, wherein the controller is configured to periodically stop charging to the power supply, and the controller measures the charging time period without including the period during which the charging is periodically stopped [see page 4, ¶008].  





Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Gratton in view of Tian, in view of Isoda (US 5,475,294). 
               As to claim 10, neither Gratton nor Tian discloses, a notification unit that emits light, sound or vibration when the abnormality is detected.  
	Isoda discloses in figure 4, a notification unit [alarm circuit unit (40)]  that emits light, sound or vibration when the abnormality is detected [see Col. 6, lines 21-26; noted that the Alarm unit equipped with  LED to provide visual indication during abnormality].  
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use light indication in Gratton’s apparatus as taught by Isoda in order to provide visual notification during abnormality so that a user can easily notified. 

.  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859